                         Case 19-80116        Doc 8       Filed 02/18/19   Page 1 of 2
                                  UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF NORTH CAROLINA
                                           DURHAM DIVISION


  In re:
  Pamela Renee Fogg,
                                                              Case No.: 19-80116
  Soc. Sec. No. xxx-xx-1528
  Mailing Address: 2718 Owen Street, Durham, NC 27703-
                                                              Chapter 13
                                                  Debtor.


                           CERTIFICATE REGARDING SERVICE OF PLAN

 I, Angel West, certify that on 2/18/19, a copy of the Chapter 13 Plan was served by regular, first
 class United States mail, postage fully pre-paid, upon the following parties:

 All other creditors listed on the attached mailing matrix.

 This case does NOT include any creditors subject to cramdown or mortgage stripoff.

 Under penalty of perjury, I declare that the foregoing is true and correct.

 Dated: 2/18/19

                                                         /s Angel West
                                                         Angel West
CertificateOfService.wpt (rev. 7/4/18)
                                Case 19-80116      Doc 8     Filed 02/18/19      Page 2 of 2

        Afni, Inc. ******                             AT&T Mobility                                DIRECTV
        404 Brock Drive                               c/o Bankruptcy                          ATTN: Bankruptcies
      Post Office Box 3097                         1801 Valley View Lane                      Post Office Box 6550
     Bloomington, IL 61701                           Dallas, TX 75234                   Greenwood Village, CO 80155-6550



       Duke Healthcare                          Durham County Tax Collector                             ECMC
   5213 South Alston Avenue                           P.O.Box 3397                                 1 Imation Place
      Durham, NC 27713                              Durham, NC 27702                            Saint Paul, MN 55128



    Frontier Communications                     Internal Revenue Service (MD)            Kross, Lieberman and Stone, Inc
          PO Box 6000                                Post Office Box 7346                         P.O. Box 565
    Hayden, ID 83835-2009                        Philadelphia, PA 19101-7346              Morrisville, NC 27560-0565



                                                  Midwest Recovery System
           MaxLend                                                                          National Credit Adjusters
                                                   2747 West Clay Street
     Post Office Box 46360                                                                    Post Office Box 3023
                                                          Suite A
    Eden Prairie, MN 55344                                                                 Hutchinson, KS 67504-6999
                                                  Saint Charles, MO 63301


                                                NC Child Support Enforcement                 NC Department of Justice
           Navient
                                                Bankruptcy Reporting Contact              for NC Department of Revenue
     Post Office Box 9655
                                                   Post Office Box 20800                       Post Office Box 629
 Wilkes Barre, PA 18773-9655
                                                  Raleigh, NC 27619-0800                     Raleigh, NC 27602-0629


  Nodell, Glass & Haskell, LLP                                                                    Plain Green Loans
                                            North Carolina Dept. of Revenue
    5540 Centerview Drive                                                                        Post Office Box 270
                                                 Post Office Box 1168
            Suite 416                                                                          93 Mack Road, Suite 600
                                               Raleigh, NC 27602-1168
      Raleigh, NC 27606                                                                         Box Elder, MT 59521


     Ranjini Pillai, DDS, PA                                                              State Employees' Credit Union
                                                  Santander Consumer USA
    Aesthetic Family Dentisry                                                                c/o Michael J Lord, CEO
                                                Attn: Officer/Bankruptcy Dept.
      2609 N Duke Street                                                                 Attn: Managing Agent or Officer
                                                   Post Office Box 560284
            Suite 501                                                                         119 N. Salisbury Street
                                                   Dallas, TX 75356-0284
    Durham, NC 27704-3019                                                                    Raleigh, NC 27611-8540


 State Employees' Credit Union              The Honorable Matthew Whitaker
                                                                                                  Titan Group LLC
          Attn: Officer                        U.S. Department of Justice
                                                                                               298 Lake Markham Road
     Post Office Box 25279                    950 Pennsylvania Ave. NW
                                                                                                  Sanford, FL 32771
       Raleigh, NC 27611                      Washington, DC 20530-0001


                                                   U.S. Attorney General
Triangle Orthopaedic Assoc., PA                                                             US Attorney's Office (MD)
                                                 U.S. Department of Justice
    120 William Penn Plaza                                                               101 S. Edgeworth Street, 4th floor
                                                950 Pennsylvania Ave. NW
      Durham, NC 27704                                                                        Greensboro, NC 27401
                                                Washington, DC 20530-0001


                                                US Department of Education
  US Attorney's Office (MD)**                                                          Verizon Wireless Bankruptcy Admin.
                                                Direct Loan Servicing Center
101 S. Edgeworth Street, 4th floor                                                      500 Technology Drive, Suite 550
                                                   Post Office Box 5609
     Greensboro, NC 27401                                                                   Saint Charles, MO 63304
                                                Greenville, TX 75403-5609
